EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Southern Trust Securities Holding Corp.: We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (No. 333-148645), of Southern Trust Securities Holding Corp. of our report dated April15, 2010, relating to the consolidated statements of financial condition of Southern Trust Securities Holding Corp. and Subsidiaries as of December 31, 2009 and 2008, and the related consolidated statements of operations, changes in stockholders’ equity (deficit) and comprehensive loss, and cash flows for each of the years in the two-year period ended December31, 2009, which report appears in the Annual Report on Form 10-K of Southern Trust Securities Holding Corp. for the fiscal year ended
